                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


JOYNEKA N. JONES,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:18-CV-49-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is Ordered to pay
$14,707.68 to Plaintiff’s Counsel, Jonathan P. Miller, pursuant to 42 U.S.C. § 406(b) for work
performed in Federal District Court. Plaintiff’s Counsel is Ordered to return the $6,293.16 in
EAJA fees to Plaintiff.


This Judgment Filed and Entered on March 25, 2020, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 25, 2020                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
